Citation Nr: 0525396	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Evaluation of left buttock wound, which is currently 20 
percent disabling.  

2.	Evaluation of right buttock wound, which is currently 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1950 to October 
1953.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.      


FINDINGS OF FACT

1.	The medical evidence shows that symptomatology associated 
with residuals of a gunshot wound to the left buttock is not 
consistent with a moderately severe or severe disability of 
the muscles.  

2.	The medical evidence shows that symptomatology associated 
with residuals of a gunshot wound to the right buttock is not 
consistent with a moderately severe or severe disability of 
the muscles.  

 
CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 20 percent for service-connected residuals of a gunshot 
wound to the left buttock have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.55, 4.56, 4.59, 4.68, 
4.73, Diagnostic Code 5317 (2004).

2.  The schedular criteria for an increased rating in excess 
of 20 percent for service-connected residuals of a gunshot 
wound to the right buttock have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.55, 4.56, 4.59, 4.68, 
4.73, Diagnostic Code 5317 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking disability evaluations in excess of 20 
percent for service-connected injuries to his right and left 
buttocks.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the merits of these issues, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in February 2003, a Statement of the Case 
issued in March 2004, and a letter from the RO issued in 
November 2002.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the veteran in its November 2002 letter of the respective 
duties of the VA and of the veteran in obtaining that 
evidence.  This letter stated that the veteran should forward 
evidence to the RO, or tell the RO about "any additional 
information or evidence" that pertained to his case which 
the RO should obtain.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(veteran should be notified that he should submit 
any pertinent evidence in his possession).  And this letter 
was provided to the veteran before the RO denied his claims 
in February 2003.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits).  Therefore, the 
Board finds that the rating decision, the Statement of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private, VA, and service medical records relevant to 
this appeal.  The veteran was also afforded VA compensation 
examination, which appears adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Increased Rating

The veteran claims he is entitled evaluation in excess of 20 
percent for his service-connected left and right buttocks 
injuries.  For the reasons set forth below, the Board 
disagrees and finds the RO's denial of the veteran's claims 
the proper course of action.  

A.	Background

The veteran sustained gunshot injuries to both buttocks 
during combat in Korea in September 1951.  The veteran was 
treated for these injuries in a military hospital in Japan 
from October 1951 until February 1952.  X-ray evidence shows 
that the veteran retained metallic matter in his buttocks as 
residuals of these injuries.  After hospitalization in Japan, 
the veteran served in a non-combat status in Korea until 
transfer to the United States just prior to his discharge in 
October 1953.  The record contains no direct evidence showing 
the nature of the veteran's treatment soon after injury in 
Korea, or of his extended hospital stay in Japan.  The RO was 
unable to obtain service medical records pertaining to this 
treatment.  

In an August 1953 psychiatry and neurology report issued in 
the United States just prior to the veteran's discharge, it 
is noted that the veteran experienced sensory changes in the 
legs and buttocks.  This examiner recognized that, to a 
certain extent, these neurological manifestations were a 
result of the bullet wounds.  But, as cutaneous rather than 
major nerves were affected by the gunshots, the examiner 
found the veteran's sensory changes to be primarily 
"conversion symptoms secondary to an anxiety reaction of 
combat origin[.]"  

In records reflecting November 1953 VA examination, it is 
noted that the wounds caused severance of individual 
cutaneous nerves and pinched scar tissue, which in turn 
caused sensory changes in the veteran's buttocks and legs.  
This examination revealed the veteran's complaints of 
occasional aching and numbness in the buttocks area, but also 
revealed no functional impairment as a result of the 
injuries.  The examiner found the wounds superficial, 
peripheral, and local with manifestations due to cutaneous 
nerves, scarring, pressure, and anxiety.

VA service connected the veteran's injuries at 20 percent 
disabling in January 1954.  

The record shows that from 1956 to 2000, the veteran 
consistently complained of occasional numbness and pain in 
his buttocks, which primarily manifested after extended 
periods of sitting or standing.  But a January 1992 VA 
medical examination revealed normal range of motion, normal 
gait, normal muscle strength, no muscular atrophy, no 
neurological deficits, and intact sensation in the lower 
extremities.    

A VA treatment note dated in September 1996 indicates that 
the veteran complained of radiculopathy into his left leg.   
The treating physician noted that the pain may be related to 
the veteran's scarring from the gunshot wounds.  VA treatment 
notes from 2001 to 2003 show that the veteran continued to 
complain of radiculopathy.  These records also show that the 
veteran has arthritis in his low back, hip joints, and knees, 
and that the veteran had a total left knee replacement.  

After an orthopedic examination in April 2001, the examining 
physician noted the veterans' sciatica, and stated that 
further inquiry would be necessary to determine whether this 
was a residual of the veteran's service connected gunshot 
wounds, or of his low back arthritis.  In an August 2002 
treatment note, a geriatrics physician stated that he 
suspects that the veteran's left leg neurological 
manifestations - sciatica and foot drop - were related to the 
war wounds.  

In January 2003, the veteran underwent a VA compensation 
examination.  The examiner noted that the veteran's original 
gunshot wounds caused soft tissue and flesh damage, and 
lodged metallic matter close to the sciatic nerve.  He then 
concluded that the veteran's neurological manifestations of 
the legs were caused by his arthritis disorders in the low 
back and knees.  This examiner also noted that the veteran 
had diabetes, and that this disorder may relate to 
difficulties in the legs and feet as well.  Finally, the 
examiner noted the veteran's complaints of numbness and pain 
in the buttocks, but found this a "small part of his total 
symptomology."

B.	VA Law and Regulations 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  

Diagnostic Code (DC) 5317 addresses disorders related to the 
buttocks, or muscle group XVII.  The function of this muscle 
group is the following:  extension of the hip (1); abduction 
of the thigh; elevation of opposite side of pelvis (2, 3); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XIV in postural support of body steadying pelvis 
upon head of femur and condyles of femur on tibia (1).  
38 C.F.R. § 4.73, Diagnostic Code 5317 (2004).  The muscles 
involved are pelvic girdle group 2 which includes the (1) 
gluteus maximus, (2) gluteus medius, and (3) gluteus minimus.  
Id.  Under the Rating Schedule, muscle disabilities are 
evaluated as either slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56 (2004).  A slight injury to this 
muscle group XVII warrants a noncompensable rating.  Id.  A 
moderate injury to this muscle group is evaluated as 20 
percent disabling, while a moderately severe injury and a 
severe injury are evaluated as 40 percent and 50 percent 
disabling, respectively.  Id. 

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2004).  Moderately severe 
muscle disability is found where there has been through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3) (2004).  
Objective findings of a moderately severe muscle disability 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups.  Id.  There 
must be indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Id.  Tests of strength and 
endurance compared with the sound side must demonstrate 
positive evidence of impairment.  Id.  

Severe muscle disability is found where there has been 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4) (2004).  Objective findings of severe 
muscle disability include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Id.  Palpation shows loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  In addition, x-
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  Id.

C.	Analysis

As the veteran's injuries have already been rated as 
moderate, the Board will limit its analysis to whether 
moderately severe or severe disability ratings are 
appropriate here.  The Board will first look to whether the 
veteran's initial wounds were properly rated as moderately 
disabling.  The Board will then look to whether the evidence 
of record pertaining to the current disorders supports the 
assignment of a higher disability rating.  

Regarding the initial injuries:  the record shows that the 
veteran sustained penetrating wounds to both buttocks from a 
burp gun.  Medical evidence of record shows that metallic 
matter from the wound is lodged closely to the veteran's 
sciatic nerve.  The preponderance of the evidence indicates 
however, that the veteran's wounds were soft tissue wounds, 
did not involve major nerves or bones, affected superficial 
cutaneous nerves, and did not cause functional impairment.  
The wounds were not through and through as evidenced by the 
absence of exit wounds.  And, following treatment, the record 
indicates that the wounds did not manifest the cardinal signs 
of muscle disability such as muscle weakness, fatigue, 
impairment or hesitancy.  As the record shows, from the 1950s 
until the veteran began experiencing symptoms associated with 
his back and knee arthritis in the 1990s, the veteran had 
experienced limited functional impairment.  Aside from his 
complaints of occasional pain and numbness from sitting, the 
veteran had experienced as late as the 1990s normal range of 
motion, normal gait, normal muscle strength, no muscular 
atrophy, no associated fatigue, no neurological deficits, and 
intact sensation in his lower extremities.  In fact, the 
veteran worked for many years as a supervising county 
assessor in Pennsylvania, in a position that required much 
ambulation on his part.  He eventually left this position 
after injuring his back in a work-related fall in 1974.         

Hence, even though the veteran was hospitalized for a 
prolonged period for treatment of the wounds, the record does 
not appear to present that the veteran's initial wounds were 
moderately severe or severe.    

In viewing the evidence of record, the Board is aware that 
service medical records reflecting the veteran's treatment in 
Korea and Japan were apparently lost while in the possession 
of the government.  As a result, a heightened obligation 
applies to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Even under 
this relaxed standard, however, the Board finds that the 
record would not support a finding that the veteran's initial 
injuries were anything but moderate under 38 C.F.R. § 4.73, 
Diagnostic Code 5317.  Indeed, evidence of the veteran's 
injuries, and evidence of the way in which these injuries 
affected him, are clear from the record generated by the VA 
disability compensation process.  As the veteran filed for 
such benefits just after his discharge from service, the 
Board is satisfied that the evidence of record clearly shows 
the nature of his injuries as they existed at that time, so 
soon after service.   

Regarding the nature of the evidence reflecting the current 
disability:  the record is clear that the veteran currently 
experiences pain, limitation of motion, radiculopathy into 
his left leg, fatigue, and weakness.  The central issue here 
is whether these symptoms are residuals of the buttocks 
wounds, or are symptoms of the veteran's documented arthritis 
disorders of the low back and knees.  

The record contains differing opinions from different VA 
medical personnel.  One of the veteran's examining physicians 
"suspect[s]" that symptoms in the veteran's left leg are 
due to the gunshot wounds.  Another noted the proximity of 
lodged metallic matter to the veteran's sciatic nerve, and 
called for further inquiry into whether the veteran's left 
leg symptoms were related to the wounds.  Others suspect the 
veteran's lower extremity symptoms may be related to his 
diagnosed diabetes mellitus type 2.  And the January 2003 VA 
compensation examiner's opinion attributes the veteran's 
lower extremity symptoms to the veteran's arthritis 
disorders.  

The Board has assessed and analyzed each of these opinions.  
In the end, the Board finds the January 2003 VA compensation 
examiner's opinion of probative value, and the others of low 
probative value.  The RO specifically tasked the January 2003 
examiner to clarify the etiology of the veteran's current 
symptomatology.  This examiner reviewed the entire record 
prior to rendering his opinion.  The opinion is based on a 
detailed factual predicate.  It contains detailed reasoning.  
And, in contrast to the speculative nature of the other 
opinions, it draws clear conclusions.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993), Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

In reliance on the January 2003 examiner's opinion, the Board 
finds that the record is devoid of persuasive medical 
evidence showing that the veteran's current symptomatology - 
beyond his numbness and pain in the buttocks - is related to 
his war injuries.  The veteran undoubtedly experiences 
limitation of motion, weakness, fatigue, and hesitancy in 
movement.  But these symptoms are productive of his arthritis 
disorders, rather than cardinal signs and symptoms of his 
muscle group XVII injuries.  See 38 C.F.R. § 4.56(c).  As for 
the numbness and pain, the Board notes that these symptoms 
are contemplated in the moderate (20 percent) rating under 
Diagnostic Code 5317, and under 38 C.F.R. § 4.56(d)(2), which 
states that a muscle is moderately disabled where one or more 
of the cardinal signs or symptoms of muscle disability is 
present.  As one symptom is present here - i.e., pain - a 20 
percent rating for moderate disability is warranted.  

Accordingly, the Board finds that an increased rating is not 
warranted for the veteran's service-connected residuals of 
gunshot wounds to Muscle Group XVII.  38 C.F.R. § 4.73, 
Diagnostic Code 5317 (2004); 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that there is no evidence of record 
that the veteran's service-connected residuals cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected residuals of his wounds interfere with his 
employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2004) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to an evaluation of the left buttock injury in 
excess of 20 percent disabling is denied.    

Entitlement to an evaluation of the right buttock injury in 
excess of 20 percent disabling is denied.    



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


